DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/29/2018 is noted by the Examiner.

Drawings
The drawings are objected to because: Figs. 5(a) - 5(d) should include an overall label with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification. Specifically, the element should be labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, recites “the performance parameters of the rotating component material include”. However, it is unclear to one having ordinary skill in the art to identify if the “performance parameters” are the same or different than the material performance parameters as mention in claim 5. The disclosure fails to point out exactly what the performance parameters are. Absent further clarification explaining what the Applicants means by “the performance parameters”, it will be presumed that the “the performance parameters” means the same as the material performance parameters. 
Claim 1 recites the limitation "the mean stress" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stress amplitude" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the mean stress" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mean stress" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the mean stress" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the safe region" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the performance parameters" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the performance parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the safe region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 6 are indefinite by virtue of their dependencies on claim 1.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Morris et al. (US 9,483,605) discloses a method for analyzing high cycle fatigue (HCF) in a design of a gas turbine engine is disclosed. The method may comprise identifying a component of the gas turbine engine for high cycle fatigue analysis, inputting parametric data of the component over a predetermined parameter space into at least one computer processor.
Wawrzonek et al. (US 2009/0316748) discloses a test facility includes a heat source to thermally load a test object being mechanically loaded by rotation imposed by a spin test rig. The heat source can be a quartz lamp controlled to provide a thermal load with a differing phase than the mechanical load. Testing cycles can be run for the test object, with impingement cooling permitting the removal of the thermal load between cycles. The test facility emulates operating conditions in a gas turbine engine to impose realistic thermal and mechanical fatigue stress on the test component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.